DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,706,271 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Applicant's submission filed on 07 March 2022 has been entered.  Claims 1, 15 and 17 have been amended.  Claims 4 and 16 have been canceled.  Claim 21 has been newly added.  Claims 1-3, 5-15 and 17-21 are currently pending and have been considered below.

Response to Arguments
The objections to claims 16 and 17 have been withdrawn in view of Applicant’s amendments.
Applicant's arguments filed 07 March 2022 with regards to dependent claim 4, now incorporated into independent claim 1 have been fully and carefully considered but they are not persuasive. 
Applicant argues on page 8 of the Remarks that the combination of references fails to disclose the limitation “wherein access to the reaction emotions generated by other users is based on access level permissions” as recited in newly amended independent claim 1.  The Examiner respectfully disagrees.  
Morris discloses in paragraph [0007], “users can purchase sets of self-portraits of others, which can in turn be used as part of the user's selfiecon set. For example, a user could use selfies of a well-known movie star or comedian as one or more of the user's selfiecons” and in paragraph [0018], “an application associated with management of selfiecon sets may allow a user to download an existing, previously created set of selfiecons. For example, a previously created selfiecon set may include pictures of famous celebrities with different facial expressions from their movies, pictures compiled from other users of political candidates with various funny expressions, pictures of pets with human-like facial expressions, or other interesting images. These previously created selfiecon sets may be purchased from an application store (e.g., Google Play, iTunes, or other app stores) or through an application for managing selfiecon sets … In such instances, the application or app store may require payment for the preexisting selfiecon set, and at 119, the computing device may confirm receipt of payment before generating the new set of selfiecons in the user's account.”
Morris discloses that access permission to selfiecons created by others are not allowed until payment and confirmation of payment has been received.  Therefore, the combination of references discloses the limitation “wherein access to the reaction emotions generated by other users is based on access level permissions [payment and confirmation thereof]” as recited in newly amended independent claim 1.
Applicant’s arguments with respect to claim(s) 15 and 21 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 7, 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., U.S. Publication No. 2015/0381534, hereinafter, “Morris”, and further in view of Garcia, U.S. Publication No. 2016/0055370, hereinafter, “Garcia”.

As per claim 1, Morris discloses a method, comprising: 
receiving a plurality of image files from a user device, each of the image files comprising a selfie of a user (Morris, ¶0007, aspects of the present disclosure combine the use of emoticons and selfies by using a device's camera to allow a user to create a set of self portraits that can be used to convey emotions in electronic messages; Morris, ¶0016, creating a new set of selfiecons, updating an existing set of selfiecons, or deleting an existing set of selfiecons; Morris, ¶0017, the computing device can output for display to the user a list of existing, configured emoticon sets … a user may select to take a picture to express a particular emotion using a camera associated with the computing device. For example, the image could be of the user (i.e., a selfie)); 
storing the plurality of image files in a repository, each of the plurality of image files being labeled with a respective reaction emotion as a selfiemoji (Morris, Figure 3; Morris, ¶0024, FIG. 3 is an example user interface 300 for managing electronic self-portraits); 
receiving a request to include one of the selfiemojis in a message (Morris, ¶0021, a computing device may receive an indication that the user has created an electronic message … responsive to receipt of the indication that a user has created a message, the computing device may present to the user an option to include a selfiecon in the message. For example, in some embodiments, the computing device may present to the user an option to embed or attach a selfie to depict the emotional context of the message; Morris, ¶0022, the computing device may output for display, at 207, the user's existing selfiecon sets from which the user can choose a selfiecon for inclusion in the message); and 
providing a plurality of matching image files comprising selfies and corresponding reaction emotions generated by other users, wherein access to the reaction emotions generated by other users is based on access level permissions (Morris, ¶0018, an application associated with management of selfiecon sets may allow a user to download an existing, previously created set of selfiecons. For example, a previously created selfiecon set may include pictures of famous celebrities with different facial expressions from their movies, pictures compiled from other users of political candidates with various funny expressions, pictures of pets with human-like facial expressions, or other interesting images. These previously created selfiecon sets may be purchased from an application store (e.g., Google Play, iTunes, or other app stores) or through an application for managing selfiecon sets); and
inserting one of the reaction emoticons generated by other users into the message in response to a user selection (Morris, ¶0007, users can purchase sets of self-portraits of others, which can in turn be used as part of the user's selfiecon set. For example, a user could use selfies of a well-known movie star or comedian as one or more of the user's selfiecons ; Morris, ¶0017; Morris, ¶0022, the computing device may receive, at 211, an indication of a user's selection of a selfiecon in that set at which point the computing device can display, at 215, the selected image (i.e., selfiecon) in the message (i.e., the computing device can append the selected selfiecon to the message or embed the selected selfiecon in the message)). 
Morris further discloses (Morris, ¶0019, the computing device may associate the image uploaded at 123 or captured by the camera at 125 to a text-based selfiecon based on the user's indication of the emotion to be conveyed by the image uploaded at 123 or captured by the camera at 125) but does not explicitly disclose the following limitations as further recited however Garcia discloses 
for each of the plurality of image files, determining a reaction emotion of an associated selfie based on facial attributes of the user (Garcia, ¶0029, To generate the image library of user facial expressions, any existing image in an image album (e.g., digital folder) associated with the user, taken, uploaded, received, or displayed on a user device is automatically analyzed by a face recognition function … train the face recognition algorithm; Garcia, ¶0030, Each user face image to be added to the library is also automatically analyzed by a facial expression or emotion recognition function … user face image is classified into one of the available facial expression and emotion categories, such as happy, sad, angry, excited, and other possible emotion or facial expression categories).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the ability to use facial recognition and emotion recognition as in Garcia in the system of Morris in order to provide an alternative means to classify the images of the user (Garcia, ¶0030).

As per claim 2, Morris and Garcia disclose the method according to claim 1, wherein the reaction emotion is determined utilizing facial recognition with emotional analysis (Garcia, ¶0029-0030).  The motivation would the same as above in claim 1.

As per claim 3, Morris and Garcia disclose the method according to claim 1, wherein the message is formatted for display on a social network (Garcia, ¶0022, messaging or other social networking means; Garcia, ¶0023, The user facial expression images can be sent, e.g., via texts or instant messages provided by the platforms or services. The platforms and services can include social networking platforms; Garcia, ¶0033, sending to a corresponding user on the other end of communications or to post in a social networking application).  The motivation would the same as above in claim 1.

As per claim 5, Morris and Garcia disclose the method according to claim 1, wherein the plurality of image files are received through a camera of a mobile device controlled through an application residing on the mobile device (Morris, ¶0007, using a device's camera to allow a user to create a set of self portraits that can be used to convey emotions in electronic messages). 

As per claim 7, Morris and Garcia disclose the method according to claim 1, further comprising, prior to receiving the plurality of image files from the user device, presenting the user with a plurality of reaction emotion categories, wherein an image file is generated for each of the plurality of reaction emotion categories (Morris, Figure 4, user interface for managing selfiecons). 

As per claim 13, Morris and Garcia disclose the method according to claim 1, wherein selfiemojis of a plurality of users associated with the message are displayed when an input device of the user touches or hovers over the message (Morris, Figure 5, chat session; Morris, ¶0028, FIG. 5 illustrates an example chat session 500 in which users are viewing various messages that include image-based selfiecons as selected by the chat participants. For example, as shown in FIG. 5, the female user has included her profile selfiecon 301 as well as her silly and smiley selfiecons, 305 and 309 respectively, in her messages). 

As per claim 14, Morris and Garcia disclose the method according to claim 1, further comprising receiving edits to any of the selfiemojis prior to storage of the selfiemojis, the edits comprising any of filtering, animations, image size, and combinations thereof (Morris, ¶0017, Once selected, this image may be edited for positioning and saved as the image for that emotion; Garcia, ¶0022, The images can be cropped images of the user faces; Garcia, ¶0029, If the face recognition function detects the face of the user in the image, then the image is cropped properly, if needed, to capture the face and then added to the library of user facial expressions. For instance, if the image shows other objects than the user image, the image is cropped around the user face). 

As per claim 15, Morris discloses a system, comprising: 
a processor (Morris, ¶0036, CPU, RAM); and 
a memory for storing executable instructions (Morris, ¶0036, CPU, RAM), the processor executing the instructions to: 
receive a plurality of image files from a user device, each of the image files comprising a selfie of the user (Morris, ¶0007, aspects of the present disclosure combine the use of emoticons and selfies by using a device's camera to allow a user to create a set of self portraits that can be used to convey emotions in electronic messages; Morris, ¶0016, creating a new set of selfiecons, updating an existing set of selfiecons, or deleting an existing set of selfiecons; Morris, ¶0017, the computing device can output for display to the user a list of existing, configured emoticon sets … a user may select to take a picture to express a particular emotion using a camera associated with the computing device. For example, the image could be of the user (i.e., a selfie)); 
store the plurality of image files in a repository, each of the plurality of image files being labeled with a respective reaction emotion as a selfiemoji (Morris, Figure 3; Morris, ¶0024, FIG. 3 is an example user interface 300 for managing electronic self-portraits); 
wherein the system is configured to generate an historical set from a plurality of image files that are associated with a particular emotion, the plurality of image files being capture over a given period of time (Morris, ¶0016, a user can create, modify, and select selfies and sets of selfies … creating a new set of selfiecons, updating an existing set of selfiecons; Morris, ¶0017, user wishes to update an existing emoticon set … display to the user a list of existing, configured emoticon sets, and at 107, the computing device may receive an indication of which set the user wishes to update … user can select to upload an image from a local image store. The image from a local image store could be a picture taken previously … user may opt to take a new picture using a camera associated with the computing device; Morris, ¶0019; Morris, ¶0022, update selected set; Morris, ¶0025, add images),
receive a request to include one of the selfiemojis in a message (Morris, ¶0021, a computing device may receive an indication that the user has created an electronic message … responsive to receipt of the indication that a user has created a message, the computing device may present to the user an option to include a selfiecon in the message. For example, in some embodiments, the computing device may present to the user an option to embed or attach a selfie to depict the emotional context of the message; Morris, ¶0022, the computing device may output for display, at 207, the user's existing selfiecon sets from which the user can choose a selfiecon for inclusion in the message); and 
insert one of the selfiemojis into the message (Morris, ¶0022, the computing device may receive, at 211, an indication of a user's selection of a selfiecon in that set at which point the computing device can display, at 215, the selected image (i.e., selfiecon) in the message (i.e., the computing device can append the selected selfiecon to the message or embed the selected selfiecon in the message)).
Morris further discloses (Morris, ¶0019, the computing device may associate the image uploaded at 123 or captured by the camera at 125 to a text-based selfiecon based on the user's indication of the emotion to be conveyed by the image uploaded at 123 or captured by the camera at 125) but does not explicitly disclose the following limitations as further recited however Garcia discloses 
for each of the plurality of image files, determine a reaction emotion of an associated selfie based on facial attributes of the user (Garcia, ¶0029, To generate the image library of user facial expressions, any existing image in an image album (e.g., digital folder) associated with the user, taken, uploaded, received, or displayed on a user device is automatically analyzed by a face recognition function … train the face recognition algorithm; Garcia, ¶0030, Each user face image to be added to the library is also automatically analyzed by a facial expression or emotion recognition function … user face image is classified into one of the available facial expression and emotion categories, such as happy, sad, angry, excited, and other possible emotion or facial expression categories); 
wherein the system automatically adds selfiemojis to the historical set over the given period of time (Garcia, ¶0027, Specifically the system automatically generates a library of images portraying user facial expressions and emotions in a storage space dedicated for the user; Garcia, ¶0029, To generate the image library of user facial expressions, any existing image in an image album (e.g., digital folder) associated with the user, taken, uploaded, received, or displayed on a user device is automatically analyzed by a face recognition function. FIG. 1 shows an embodiment of detecting user face images in a general digital album of images on a device; Garcia, ¶0032, The system allows the user to display any of the user face images of the library in the messaging or social networking applications; Garcia, ¶0034, at step 350, the user library of facial expressions is automatically generated or updated according to the results of the algorithm [updated indicates over time]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the ability to use facial recognition and emotion recognition as in Garcia in the system of Morris in order to provide an alternative means to add and classify the images of the user to a facial expression set (Garcia, ¶0030).

As per claim 18, Morris and Garcia disclose the system according to claim 15, wherein the message is displayed on the third party application (Garcia, ¶0022, The images … can be displayed on electronic displays (screens) … a library of images of user facial expressions is generated for this purpose, and linked or made accessible to messaging or social networking platforms/services; Garcia, ¶0023, The user facial expression images can be sent, e.g., via texts or instant messages provided by the platforms or services. The platforms and services can include social networking platforms … terms messaging and social networking platforms refer to any messaging or social networking applications and services that can be run on various devices in various suitable forms, such as in a web browser on a computer device, via a downloadable application; Garcia, ¶0033, FIG. 2A shows an embodiment of implementing this option in a messaging application).  The motivation would the same as above in claim 15.


Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., U.S. Publication No. 2015/0381534, hereinafter, “Morris”, in view of Garcia, U.S. Publication No. 2016/0055370, hereinafter, “Garcia” as applied to claims 1 and 15 above, and further in view of Perigault, U.S. Patent No. 9,684,430, hereinafter, “Perigault”.

As per claim 6, Morris and Garcia disclose the method according to claim 1, further comprising: 
selecting a selfiemojis having reaction emotions that correspond to the emotion associated with the message (Morris, ¶0006, allow a user of an electronic device to convey an emotional context with via an electronic message or communication using an image created by the user when communicating with one or more other users; Morris, ¶0021, responsive to receipt of the indication that a user has created a message, the computing device may present to the user an option to include a selfiecon in the message. For example, in some embodiments, the computing device may present to the user an option to embed or attach a selfie to depict the emotional context of the message; Morris, ¶0027).
Morris and Garcia do not explicitly disclose the following limitations as further recited however Perigault discloses 
determining an emotion associated with the message (Perigault, column 1, lines 34-60, performing a lexical analysis of the linguistic content to determine one or more tokens within the linguistic content, wherein a token comprises: (i) words or phrases of the linguistic content that are indicative of an emotion); and
automatically selecting a portion of the emojis / avatar having reaction emotions that correspond to the emotion associated with the message, wherein the one of the emojis / avatar is selected from the portion of the emojis / avatar (Perigault, column 1, lines 34-40, performing a lexical analysis of the linguistic content to determine one or more tokens within the linguistic content, wherein a token comprises: (i) words or phrases of the linguistic content that are indicative of an emotion … selecting for an avatar: (i) one or more expressions based on the one or more tokens present in the linguistic content that are indicative of emotion … triggering for an avatar any of an avatar expression, an avatar action, an avatar gesture based on the presence of the words or phrases or the emoji or emoticon). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the lexical analysis as taught by Perigault in the system of Morris and Garcia in order to provide an alternate means to automatically determine the emotion of the sender of the message (Perigault, column 1, lines 34-60).

Regarding claim(s) 20: 
A corresponding reasoning as given earlier (see rejection of claim(s) 6) applies, mutatis mutandis, to the subject-matter of claim(s) 20, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 6.


Claims 8-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., U.S. Publication No. 2015/0381534, hereinafter, “Morris”, in view of Garcia, U.S. Publication No. 2016/0055370, hereinafter, “Garcia” as applied to claims 1 and 15 above, and further in view of Chembula, U.S. Publication No. 2015/0332088, hereinafter, “Chembula”.

As per claim 8, Morris and Garcia disclose the method according to claim 1, but do not explicitly disclose the following limitations as further recited however Chembula discloses further comprising applying one or more computer generated graphics onto the one of the selfiemojis selected by the user through a graphical user interface (Chembula, ¶0052, User device 230 may create multiple emoticons based on the image of the user's face; Chembula, ¶0054, user device 230 may create a smiling emoticon based on the image of the user's face. For example, user device 230 may use a graphics editing algorithm to turn the mouth into a smile; Chembula, ¶0055-0056). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Morris and Garcia to include the graphics editing and filters as taught by Chembula in order to provide a means to add, remove or change elements of images of user / selfies (Chembula, ¶0052).

As per claim 9, Morris and Garcia disclose the method according to claim 1, but do not explicitly disclose the following limitations as further recited however Chembula discloses further comprising applying one or more filters to the one of the selfiemojis selected by the user through a graphical user interface (Chembula, ¶0052, user device 230 may remove the image of the user's body and the background images from the image of the user). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Morris and Garcia to include the graphics editing / filters as taught by Chembula in order to provide a means to add, remove or change elements of images of user / selfies (Chembula, ¶0052).

As per claim 10, Morris and Garcia disclose the method according to claim 1, but do not explicitly disclose the following limitations as further recited however Chembula discloses further comprising applying a green screen filter to remove a background (Chembula, ¶0052, user device 230 may remove the image of the user's body and the background images from the image of the user). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Morris and Garcia to include the graphics editing / filters as taught by Chembula in order to provide a means to add, remove or change elements of images of user / selfies (Chembula, ¶0052).

As per claim 11, Morris and Garcia disclose the method according to claim 1 and (Morris, ¶0007, using a device's camera to allow a user to create a set of self portraits that can be used to convey emotions in electronic messages; Morris, ¶0017, the user may opt to take a new picture using a camera associated with the computing device … a user may select to take a picture to express a particular emotion using a camera associated with the computing device … the computing device may then add, at 113, the file uploaded by the user or the picture taken by the user to the existing selfiecon set), but do not explicitly disclose the following limitations as further recited however Chembula discloses 
further comprising automatically activating a camera of a computing device utilized by the user, wherein the plurality of image files are captured using the camera (Chembula, ¶0065, user device 230 may cause a camera to capture or record an image of a user while the communication application is executed). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Morris and Garcia to include the camera activation as taught by Chembula in order to assist the user in capturing images (Chembula, ¶0065).

As per claim 12, Morris, Garcia and Chembula disclose the method according to claim 11, wherein the reaction emotion is determined from user input through a graphical user interface that displays an image captured by the camera (Morris, ¶0019, the computing device may associate the image uploaded at 123 or captured by the camera at 125 to a text-based selfiecon based on the user's indication of the emotion to be conveyed by the image uploaded at 123 or captured by the camera at 125). 

As per claim 19, Morris and Garcia disclose the system according to claim 15 and (Morris, ¶0007, using a device's camera to allow a user to create a set of self portraits that can be used to convey emotions in electronic messages; Morris, ¶0017, the user may opt to take a new picture using a camera associated with the computing device … a user may select to take a picture to express a particular emotion using a camera associated with the computing device … the computing device may then add, at 113, the file uploaded by the user or the picture taken by the user to the existing selfiecon set), but do not explicitly disclose the following limitations as further recited however Chembula discloses 
wherein the processor further executes the instructions to: automatically activate a camera of a computing device utilized by the user, wherein the plurality of image files are captured using the camera (Chembula, ¶0065, user device 230 may cause a camera to capture or record an image of a user while the communication application is executed). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Morris and Garcia to include the camera activation as taught by Chembula in order to assist the user in capturing images (Chembula, ¶0065).


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., U.S. Publication No. 2015/0381534, hereinafter, “Morris”, in view of Garcia, U.S. Publication No. 2016/0055370, hereinafter, “Garcia” as applied to claim 15 above, and further in view of Matas et al. U.S. Publication No. 2017/0140241, hereinafter, “Matas”.

As per claim 17, Morris and Garcia disclose the system according to claim 15, but do not explicitly disclose the following limitations as further recited however Matas discloses further comprising an application programming interface that allows a third party application to deliver the request to include one of the selfiemojis in a message to the system (Matas, ¶0059, The user device 710 can execute an application, for example, a browser application that allows a user of the user device 710 to interact with the social networking system 730. In another embodiment, the user device 710 interacts with the social networking system 730 through an application programming interface (API) provided by the native operating system of the user device 710, such as iOS and ANDROID).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Morris and Garcia to include the application programming interface as taught by Matas in order to provide a means to interface with other associated applications / social media applications (Matas, ¶0059). 


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., U.S. Publication No. 2015/0381534, hereinafter, “Morris”, in view of Garcia, U.S. Publication No. 2016/0055370, hereinafter, “Garcia”, and further in view of Jung et al., U.S. Publication No. 2014/0192134, hereinafter, “Jung”.

As per claim 21, Morris discloses a method, comprising:
receiving a plurality of image files from a user device, each of the image files comprising a selfie of a user (Morris, ¶0007, aspects of the present disclosure combine the use of emoticons and selfies by using a device's camera to allow a user to create a set of self portraits that can be used to convey emotions in electronic messages; Morris, ¶0016, creating a new set of selfiecons, updating an existing set of selfiecons, or deleting an existing set of selfiecons; Morris, ¶0017, the computing device can output for display to the user a list of existing, configured emoticon sets … a user may select to take a picture to express a particular emotion using a camera associated with the computing device. For example, the image could be of the user (i.e., a selfie); 
storing the plurality of image files in a repository, each of the plurality of image files being labeled with a respective reaction emotion as a selfiemoji (Morris, Figure 3; Morris, ¶0024, FIG. 3 is an example user interface 300 for managing electronic self-portraits); 
receiving a request to include one of the selfiemojis in a message (Morris, ¶0021, a computing device may receive an indication that the user has created an electronic message … responsive to receipt of the indication that a user has created a message, the computing device may present to the user an option to include a selfiecon in the message. For example, in some embodiments, the computing device may present to the user an option to embed or attach a selfie to depict the emotional context of the message; Morris, ¶0022, the computing device may output for display, at 207, the user's existing selfiecon sets from which the user can choose a selfiecon for inclusion in the message), 
wherein selfiemojis of a plurality of users associated with the message are displayed (Morris, Figure 5); and 
inserting one of the selfiemojis into the message (Morris, ¶0022, the computing device may receive, at 211, an indication of a user's selection of a selfiecon in that set at which point the computing device can display, at 215, the selected image (i.e., selfiecon) in the message (i.e., the computing device can append the selected selfiecon to the message or embed the selected selfiecon in the message)).
Morris further discloses (Morris, ¶0019, the computing device may associate the image uploaded at 123 or captured by the camera at 125 to a text-based selfiecon based on the user's indication of the emotion to be conveyed by the image uploaded at 123 or captured by the camera at 125) but does not explicitly disclose the following limitations as further recited however Garcia discloses 
for each of the plurality of image files, determining a reaction emotion of an associated selfie based on facial attributes of the user (Garcia, ¶0029, To generate the image library of user facial expressions, any existing image in an image album (e.g., digital folder) associated with the user, taken, uploaded, received, or displayed on a user device is automatically analyzed by a face recognition function … train the face recognition algorithm; Garcia, ¶0030, Each user face image to be added to the library is also automatically analyzed by a facial expression or emotion recognition function … user face image is classified into one of the available facial expression and emotion categories, such as happy, sad, angry, excited, and other possible emotion or facial expression categories).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the ability to use facial recognition and emotion recognition as in Garcia in the system of Morris in order to provide an alternative means to classify the images of the user (Garcia, ¶0030).
Morris and Garcia do not explicitly disclose the following limitations as further recited however Jung discloses 
wherein selfiemojis of a plurality of users associated with the message are displayed when an input device of the user touches or hovers over a reaction button associated with the message (Jung, Figure 10; Jung, ¶0076, FIG. 10 illustrates browsing of previous emotion indicative images. The mobile terminal 100 may output an emotion indicative image region 40, a chat message region 50 and an input region 60 as indicated by image 1001. Emotion indicative images 71, 72 and 73 of users in a chat group may be output in the emotion indicative image region 40; Jung, ¶0077, Multiple sent or received messages may be output in the chat message region 50. When the user scrolls the screen to browse previously sent or received messages, emotion indicative images 71, 72 and 73 output in the emotion indicative image region 40 may be changed in response to scrolling of messages output in the chat message region 50. In particular, among the emotion indicative images output in the message region 50, the emotion indicative image associated with a message specified by the user as indicated by image 1001 may be changed as indicated by image 1003. For example, upon generation of an input event on a first emotion indicative image region 51 of a message of "Lee Sook" selected as indicated by image 1001, the emotion indicative image of "Lee Sook" in the emotion indicative image region 40 is specified. When a previous message related to "Lee Sook" is output at a lower portion of the screen in response to screen scroll, an emotion indicative image associated with the previous message may be output in the emotion indicative image region 40).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings Morris and Garcia to include the reactions of other uses associated with messages as taught by Jung in order to provide context of the other users with regards to the sent and received messages (Jung, ¶0010).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                                 
/VU LE/Supervisory Patent Examiner, Art Unit 2668